Citation Nr: 0831709	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  99-20 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a nervous disorder, 
to include sleeping problems, irritability, poor 
concentration, and bipolar disorder, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for digestive problems, 
to include diarrhea, claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for headaches, claimed 
as due to an  undiagnosed illness.

5.  Entitlement to service connection for hypertension.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  The case has subsequently 
been transferred to the RO in Newark, New Jersey.

The veteran and his brother testified before the RO's hearing 
officer in July 2000.

In January 2008 the Board remanded these issues to the RO for 
the purpose of scheduling the veteran for a hearing before 
the Board via videoconference.  However, in March 2008 the 
veteran submitted a writing asking that his hearing be 
cancelled and the case be adjudicated as soon as possible.  
The veteran's request for hearing is accordingly deemed to be 
withdrawn.  

For the reasons articulated below the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

VCAA and its implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  

The rating decision on appeal was issued prior to enactment 
of VCAA, but review of the file does not show that the 
veteran has ever been advised of the most basic VCAA notice 
requirements.  Specifically, the veteran has not been advised 
of the elements required to establish entitlement to service 
connection (see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), and he has not been advised of the respective 
responsibilities of VA and the claimant in obtaining evidence 
for inclusion in the record (see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board notes that any VCAA notice error is presumed to be 
prejudicial, and it is VA's burden to rebut the presumption.  
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  In 
this case there is no indication of actual knowledge by the 
veteran or any other basis under which the presumption can be 
rebutted.

Accordingly, the Board finds that the veteran must be 
afforded adequate VCAA notice before the claims on appeal may 
be adjudicated.  

To ensure that all due process requirements are met, in 
addition to providing basic VCAA notice as detailed above, 
the RO should also give the veteran an opportunity to present 
any additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
veteran's claims on appeal.  

The RO's letter should identify the 
evidence required to establish 
entitlement to the benefits claimed, 
identify the evidence currently of 
record, and identify what evidence is 
ultimately the veteran's responsibility 
to obtain.  The RO should ensure that its 
letter meets the requirements of the 
decisions in Quartuccio and 
Dingess/Hartman, cited to above, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  If further evidence is received 
regarding any of the issues on appeal, 
the RO should readjudicate those issues 
based on the new evidence; if the 
benefits are not granted the RO should 
furnish to the veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes citation to and discussion 
of all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them a reasonable opportunity to respond 
thereto.  

If further evidence is not received the 
RO should associate the VCAA notice 
letters with the claims file and return 
the file to the Board for further review.

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




